UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1372



BURT SHERMAN WILLIAMS,

                                              Plaintiff - Appellant,

          versus


MARK R. WARNER, Governor, Commonwealth of
Virginia; WORKERS’ COMPENSATION COMMISSION;
JERRY W. KILGORE, Attorney General; C. RAY
DAVENPORT, Commissioner Labor and Industry,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
District Judge. (CA-02-149-4)


Submitted:   May 15, 2003                     Decided:   May 20, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Burt Sherman Williams, Appellant Pro Se.       Elaine Scott Moore,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Burt Sherman Williams appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Williams

v. Warner, No. CA-02-149-4 (E.D. Va. Feb. 26, 2003).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                2